CASE 0:17-cv-03058-SRN-HB Doc. 204-3 Filed 09/23/20 Page 1 of 43




            EXHIBIT 3
Electronically Served                                                62-HR-CV-17-233
7/13/2017 10:53 PM
Ramsey County, MN
                            CASE 0:17-cv-03058-SRN-HB Doc. 204-3 Filed 09/23/20 Page 2 of 43




                    STATE OF MINNESOTA                                                                DISTRICT COURT

                    COUNTY OF RAMSEY                                                      SECOND JUDICIAL DISTRICT
                                                                                                    FAMILY COURT
                                                                                             CASE TYPE: Family Other
                    ----------------------------------------------------------X
                    LINDSEY MIDDLECAMP,

                                              Petitioner,

                                      -- against --                                    Court File No.: 62-HR-CV-17-233

                    BROCK FREDIN,

                                               Respondent.
                    ----------------------------------------------------------X

                        RESPONDENT BROCK FREDIN’S FIRST SET OF REQUESTS FOR ADMISSIONS

                            Pursuant to Rule 36 of the Minnesota Rules of Civil Procedure, please answer the following

                    Requests for Admission by admitting or denying the Request within thirty (30) days of service.

                    The matter is admitted unless within thirty (30) days after service of the Request the party to whom

                    the Request is directed serves upon the party requesting the admission a written answer or

                    objection addressed to the matter, signed by the party or the party’s attorney. If objection is made,

                    the reasons therefore shall be stated. The answer shall specifically deny the matter or set forth in

                    detail the reasons why the answering party cannot truthfully admit or deny the matter. A denial

                    shall fairly meet the substance of the requested admission, and, when good faith requires that a

                    party qualify an answer or deny only a party of the matter of which an admission is requested, the

                    party shall specify so much of it as is true and qualify or deny the remainder. An answering party

                    may not give lack of information or knowledge as a reason for failure to admit or deny unless the

                    party states that a reasonable inquiry has bene made and that the information known or readily

                    obtainable by the party is insufficient to enable the party to admit or deny.
                                         62-HR-CV-17-233
       CASE 0:17-cv-03058-SRN-HB Doc. 204-3 Filed 09/23/20 Page 3 of 43




                              REQUESTS FOR ADMISSIONS

       1.     Admit that at the time of filing of the above-captioned action, Petitioner Lindsey

Middlecamp was a resident of Hennepin County Minnesota.

       2.     Admit that Petitioner Lindsey Middlecamp operates the @CardsAgstHrsmt Twitter

account.

       3.     Admit that Petitioner Lindsey Middlecamp posts on the Internet using the

@CardsAgstHrsmt Twitter account.

       4.     Admit that the document attached hereto as Exhibit 1 is a true and accurate copy of

Petitioner’s January 24, 2017 tweet from the @CardsAgstHrsmt Twitter account concerning

Respondent.

       5.     Admit that the document attached hereto as Exhibit 2 is a true and accurate copy of

Petitioner’s January 24, 2017 tweet from the @CardsAgstHrsmt Twitter account concerning

Respondent.

       6.     Admit that the document attached hereto as Exhibit 3 is a true and accurate copy of

Petitioner’s February 1, 2017 tweet from the @CardsAgstHrsmt Twitter account concerning

Respondent.

       7.     Admit that the document attached hereto as Exhibit 4 is a true and accurate copy of

Petitioner’s February 1, 2017 tweet from the @CardsAgstHrsmt Twitter account concerning

Respondent.

       8.     Admit that the document attached hereto as Exhibit 5 is a true and accurate copy of

Petitioner’s February 1, 2017 tweet from the @CardsAgstHrsmt Twitter account concerning

Respondent.




                                               2
                                         62-HR-CV-17-233
       CASE 0:17-cv-03058-SRN-HB Doc. 204-3 Filed 09/23/20 Page 4 of 43




       9.     Admit that the document attached hereto as Exhibit 6 is a true and accurate copy of

Petitioner’s February 1, 2017 tweet from the @CardsAgstHrsmt Twitter account concerning

Respondent.

       10.    Admit that the document attached hereto as Exhibit 7 is a true and accurate copy of

Petitioner’s February 3, 2017 tweet from the @CardsAgstHrsmt Twitter account concerning

Respondent.

       11.    Admit that the document attached hereto as Exhibit 8 is a true and accurate copy of

Petitioner’s February 6, 2017 tweet from the @CardsAgstHrsmt Twitter account concerning

Respondent.

       12.    Admit that the document attached hereto as Exhibit 9 is a true and accurate copy of

Petitioner’s February 6, 2017 tweet from the @CardsAgstHrsmt Twitter account concerning

Respondent.

       13.    Admit that the document attached hereto as Exhibit 10 is a true and accurate copy

of Petitioner’s February 22, 2017 tweet from the @CardsAgstHrsmt Twitter account concerning

Respondent.

       14.    Admit that the document attached hereto as Exhibit 12 is a true and accurate copy

of Petitioner’s February 22, 2017 tweet from the @CardsAgstHrsmt Twitter account concerning

Respondent.

       15.    Admit that the document attached hereto as Exhibit 12 is a true and accurate copy

of Petitioner’s February 23, 2017 tweet from the @CardsAgstHrsmt Twitter account concerning

Respondent.




                                               3
                                        62-HR-CV-17-233
       CASE 0:17-cv-03058-SRN-HB Doc. 204-3 Filed 09/23/20 Page 5 of 43




       16.    Admit that the document attached hereto as Exhibit 14 is a true and accurate copy

of Petitioner’s March 1, 2017 tweet from the @CardsAgstHrsmt Twitter account concerning

Respondent.

       17.    Admit that the document attached hereto as Exhibit 15 is a true and accurate copy

of Petitioner’s March 1, 2017 tweet from the @CardsAgstHrsmt Twitter account concerning

Respondent.

       18.    Admit that the document attached hereto as Exhibit 16 is a true and accurate copy

of Petitioner’s March 6, 2017 tweet from the @CardsAgstHrsmt Twitter account concerning

Respondent.

       19.    Admit that the document attached hereto as Exhibit 17 is a true and accurate copy

of Petitioner’s March 21, 2017 tweet from the @CardsAgstHrsmt Twitter account concerning

Respondent.

       20.    Admit that the document attached hereto as Exhibit 18 is a true and accurate copy

of Petitioner’s April 5, 2017 tweet from the @CardsAgstHrsmt Twitter account concerning

Respondent.




Dated: July 13, 2017
       Hudson, WI                                          /s/ Brock Fredin
                                                          ___________________________
                                                          Brock Fredin
                                                          1905 Iris Bay
                                                          Hudson, WI 54016
                                                          (415) 283-8366 (tel.)
                                                          brockf12@gmail.com
                                                          Respondent, Pro Se




                                              4
                                   62-HR-CV-17-233
      CASE 0:17-cv-03058-SRN-HB Doc. 204-3 Filed 09/23/20 Page 6 of 43




TO:   Michael Boulette
      Messerli & Kramer
      1400 Fifth Street Towers
      100 South Fifth Street
      Minneapolis, MN 55402-1217
      Counsel for Petitioner
      Lindsey Middlecamp




                                         5
                          62-HR-CV-17-233
CASE 0:17-cv-03058-SRN-HB Doc. 204-3 Filed 09/23/20 Page 7 of 43




         EXHIBIT 1
                          62-HR-CV-17-233
CASE 0:17-cv-03058-SRN-HB Doc. 204-3 Filed 09/23/20 Page 8 of 43
                          62-HR-CV-17-233
CASE 0:17-cv-03058-SRN-HB Doc. 204-3 Filed 09/23/20 Page 9 of 43




         EXHIBIT 2
                           62-HR-CV-17-233
CASE 0:17-cv-03058-SRN-HB Doc. 204-3 Filed 09/23/20 Page 10 of 43
                           62-HR-CV-17-233
CASE 0:17-cv-03058-SRN-HB Doc. 204-3 Filed 09/23/20 Page 11 of 43




         EXHIBIT 3
                           62-HR-CV-17-233
CASE 0:17-cv-03058-SRN-HB Doc. 204-3 Filed 09/23/20 Page 12 of 43
                           62-HR-CV-17-233
CASE 0:17-cv-03058-SRN-HB Doc. 204-3 Filed 09/23/20 Page 13 of 43




         EXHIBIT 4
                           62-HR-CV-17-233
CASE 0:17-cv-03058-SRN-HB Doc. 204-3 Filed 09/23/20 Page 14 of 43
                           62-HR-CV-17-233
CASE 0:17-cv-03058-SRN-HB Doc. 204-3 Filed 09/23/20 Page 15 of 43




         EXHIBIT 5
                           62-HR-CV-17-233
CASE 0:17-cv-03058-SRN-HB Doc. 204-3 Filed 09/23/20 Page 16 of 43
                           62-HR-CV-17-233
CASE 0:17-cv-03058-SRN-HB Doc. 204-3 Filed 09/23/20 Page 17 of 43




         EXHIBIT 6
                           62-HR-CV-17-233
CASE 0:17-cv-03058-SRN-HB Doc. 204-3 Filed 09/23/20 Page 18 of 43
                           62-HR-CV-17-233
CASE 0:17-cv-03058-SRN-HB Doc. 204-3 Filed 09/23/20 Page 19 of 43




         EXHIBIT 7
                           62-HR-CV-17-233
CASE 0:17-cv-03058-SRN-HB Doc. 204-3 Filed 09/23/20 Page 20 of 43
                           62-HR-CV-17-233
CASE 0:17-cv-03058-SRN-HB Doc. 204-3 Filed 09/23/20 Page 21 of 43




         EXHIBIT 8
                           62-HR-CV-17-233
CASE 0:17-cv-03058-SRN-HB Doc. 204-3 Filed 09/23/20 Page 22 of 43
                           62-HR-CV-17-233
CASE 0:17-cv-03058-SRN-HB Doc. 204-3 Filed 09/23/20 Page 23 of 43




         EXHIBIT 9
                           62-HR-CV-17-233
CASE 0:17-cv-03058-SRN-HB Doc. 204-3 Filed 09/23/20 Page 24 of 43
                           62-HR-CV-17-233
CASE 0:17-cv-03058-SRN-HB Doc. 204-3 Filed 09/23/20 Page 25 of 43




       EXHIBIT 10
                           62-HR-CV-17-233
CASE 0:17-cv-03058-SRN-HB Doc. 204-3 Filed 09/23/20 Page 26 of 43
                           62-HR-CV-17-233
CASE 0:17-cv-03058-SRN-HB Doc. 204-3 Filed 09/23/20 Page 27 of 43




       EXHIBIT 11
                           62-HR-CV-17-233
CASE 0:17-cv-03058-SRN-HB Doc. 204-3 Filed 09/23/20 Page 28 of 43
                           62-HR-CV-17-233
CASE 0:17-cv-03058-SRN-HB Doc. 204-3 Filed 09/23/20 Page 29 of 43




       EXHIBIT 12
                           62-HR-CV-17-233
CASE 0:17-cv-03058-SRN-HB Doc. 204-3 Filed 09/23/20 Page 30 of 43
                           62-HR-CV-17-233
CASE 0:17-cv-03058-SRN-HB Doc. 204-3 Filed 09/23/20 Page 31 of 43




       EXHIBIT 13
                           62-HR-CV-17-233
CASE 0:17-cv-03058-SRN-HB Doc. 204-3 Filed 09/23/20 Page 32 of 43
                           62-HR-CV-17-233
CASE 0:17-cv-03058-SRN-HB Doc. 204-3 Filed 09/23/20 Page 33 of 43




       EXHIBIT 14
                           62-HR-CV-17-233
CASE 0:17-cv-03058-SRN-HB Doc. 204-3 Filed 09/23/20 Page 34 of 43
                           62-HR-CV-17-233
CASE 0:17-cv-03058-SRN-HB Doc. 204-3 Filed 09/23/20 Page 35 of 43




       EXHIBIT 15
                           62-HR-CV-17-233
CASE 0:17-cv-03058-SRN-HB Doc. 204-3 Filed 09/23/20 Page 36 of 43
                           62-HR-CV-17-233
CASE 0:17-cv-03058-SRN-HB Doc. 204-3 Filed 09/23/20 Page 37 of 43
                           62-HR-CV-17-233
CASE 0:17-cv-03058-SRN-HB Doc. 204-3 Filed 09/23/20 Page 38 of 43




       EXHIBIT 16
                           62-HR-CV-17-233
CASE 0:17-cv-03058-SRN-HB Doc. 204-3 Filed 09/23/20 Page 39 of 43
                           62-HR-CV-17-233
CASE 0:17-cv-03058-SRN-HB Doc. 204-3 Filed 09/23/20 Page 40 of 43




       EXHIBIT 17
                           62-HR-CV-17-233
CASE 0:17-cv-03058-SRN-HB Doc. 204-3 Filed 09/23/20 Page 41 of 43
                           62-HR-CV-17-233
CASE 0:17-cv-03058-SRN-HB Doc. 204-3 Filed 09/23/20 Page 42 of 43




       EXHIBIT 18
                           62-HR-CV-17-233
CASE 0:17-cv-03058-SRN-HB Doc. 204-3 Filed 09/23/20 Page 43 of 43
